UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1202



DANIEL JOHNSON WILLIS,

                                                Plaintiff - Appellant,

          and


LIONEL MEADOWS;    ALBERT   L.   MEADOWS;   FURNEY
MUNDINE,

                                                           Plaintiffs,

          versus


TOWN OF TRENTON, NORTH CAROLINA; JOFFREE T.
LEGGETT, Town Mayor; EDWARD EUBANKS; WILLARD
O. LEWIS; CHARLES JONES, Councilman of the
Town of Trenton, North Carolina; C. GLENN
SPIVEY, Town Clerk; MC DAVID AND ASSOCIATES;
RICHARD MOORE, Engineer for the Town of
Trenton, North Carolina; STATE OF NORTH CARO-
LINA, and its entities; BILL MEYERS, Director,
North Carolina Department of Environmental
Health and Natural Resources; DEXTER MATTHEWS,
Chief, Division of Solid Waste; J. BOBBY
BLOWE, Chief, Construction Grants; JAMES C.
KEARNEY, Director, Rural Economic and Communi-
ty Development; JOHN H. HANKINSON, JR., Direc-
tor, United States Environmental Protection
Agency, Region IV; MARIO MACHADO, Chief, Con-
struction Grants, their successors and agents;
EDWIN W. CAUSEY, as Rural Development Manager;
WILLARD R. DEAN, as Director of Business and
Utilities Division; JANET RENO, Attorney
General of the United States; JANICE M. COLE,

                                               Defendants - Appellees.
Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. Malcolm J. Howard, District
Judge. (CA-96-6-H-2-4)


Submitted:   May 28, 1999                  Decided:   June 18, 1999


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.       Charles Christopher
Henderson, Trenton, North Carolina; Daniel Calvin Oakley, Assistant
Attorney General, Michael F. Easley, OFFICE OF THE ATTORNEY GENERAL
OF NORTH CAROLINA, Raleigh, North Carolina; Charles Edwin Hamilton,
III, Anne Margaret Hayes, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Daniel Johnson Willis appeals the district court’s order dis-

missing the federal and state Defendants, denying the local gov-

ernment Defendants’ motion to dismiss some claims, and dismissing

the remaining claims.   We dismiss the appeal for lack of jurisdic-

tion because the order is not appealable.   This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

     We grant the Appellees’ motion to dismiss the appeal.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                 3